DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/13/2022 has been entered.  
4.	Currently claims 1-4, 8, 10-14, 18 and 19 have been amended. Thus, claims 1-19 are pending in this application.   
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-19 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a system or a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering each of claims 1 and 11, the following claimed limitations recite an abstract idea: 
a plurality of transactions, each of the plurality of transactions comprising a transcript of a voice session, a first set of answer parameters to preset an answer for/to a question, and a plurality of completed evaluations, each completed evaluation of the plurality of completed evaluations corresponding to a transaction of the plurality of transactions and comprising an associated evaluation answer to the question and an associated answer to the question determined using the first set of answer parameters, wherein the first set of answer parameters comprises a lexicon; select a first subset of transactions from the plurality of transactions based on the completed evaluation corresponding to each transaction in the subset of transactions having a same evaluation answer to the question;  identify a word or phrase as being common to the transcripts of the first subset of transactions and not in the lexicon of the first set of answer parameters; create a revised set of answer parameters that includes the word or phrase identified as being common to the transcripts of the first subset of transactions and not in the lexicon of the first set of answer parameters; using the revised set of answer parameters, answer the question for a set of test transactions from the plurality of transactions to generate a revised answer for each test transaction of the set of test transactions; based on a determination that the revised set of answer parameters more accurately answers the question than the first set of answer parameters, use the revised set of answer parameters that includes the word or phrase identified as being common to the transcripts of the first subset of transactions to preset the answer; and, serve a client with the answer preset according to the revised set of answer parameters.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or evaluation.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The current claims recite additional elements, wherein computer elements—such as: a data processing system, an evaluation operator interface, a data store, a non-transitory computer readable medium, etc., are utilized to facilitate the process of: storing data (e.g. storing “a plurality of transactions . . . auto answer to the question determined using the first set of auto answer parameters”); selecting a first subset of transactions from the plurality of transactions (“select a first subset of transactions from the plurality of transactions stored in the data store based on the completed evaluation corresponding to each transaction in the subset of transactions having a same evaluation answer to the question”); automatically identify a word/phrase common transcripts (“automatically identify a word or phrase as being common to the transcripts . . . and not in the lexicon of the first set of auto answer parameters”); creating a revised set of auto answer parameters that includes the word or phrase identified as being common and not in the lexicon of the first set of auto answer parameters; auto answer the question (“using the revised set of auto answer parameters, auto answer the question for a set of test transactions . . . to generate a revised auto answer for each test transaction of the set of test transactions”); automatically reconfigure the evaluation system to use revised auto answer parameters (“based on a determination . . . automatically reconfigure the evaluation system to use the revised set of auto answer parameters to preset the answer control in the evaluation operator interface”); serving an evaluation page interface (“serve an evaluation operator interface page to a client with the answer control preset according to the revised set of auto answer parameters”), etc.
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea (see above). 
Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology. Although claims 1-10 recites that the system is for “artificial intelligence-based setting of controls in an evaluation operator interface”, this is not sufficient to demonstrate an improvement over the relevant existing technology since one or more conventional algorithms already use artificial intelligence techniques. Also, the term is recited in a high level of generality.        
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that the implementation of the conventional system, which implements one or more conventional algorithms (e.g. artificial intelligence, or machine learning, etc.), to facilitate the evaluation of collected information (e.g. transcripts at a call center, etc.), is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 2010/0161315; US 2008/0189171; US 2002/0111811). Particularly, such conventional algorithms are utilized to generate, based on the analysis of collected information, one or more results; such as automatically populating one or more fields in an electronic form, etc. (see US 2008/0120257; 2005/0257134; US 2002/0062342).  
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-10 and 12-19). Particularly, when each of the dependent claims is considered as a whole, none of the dependent claims amounts to “significantly more” than the abstract idea since each claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. 
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 09/13/2022). However, the arguments are not persuasive. 
(a)	Applicant argues, 
Claims 1-19 were rejected under 35 U.S.C. § 101. The Office Action states, "Claims 1-19 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more." (Office Action, page 2). 
As an initial matter, Applicant respectfully submits that the Office Action presents a flawed view of claims 1 and 11, omitting various recited claim terms. Furthermore, the Office Action then fails to interpret the claims using "broadest reasonable interpretation."… 
Applicant respectfully submits that, by ignoring particular very specifically recited claim terms, the Office Action subsequently fails to interpret the claims using "broadest reasonable interpretation" (BRI), and for this reason alone, fails to make a prima facie showing of patent ineligibility. . . 
A proper BRI of each claim is the bedrock on which a rejection under 35 U.S.C. § 101 must be based. M.P.E.P. § 2106 ("It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility") (emphasis added); Id. at flowchart, M.P.E.P. § 2106.05(a) ("As such, it is critical that the claim be accorded its broadest reasonable interpretation (BRI) to determine the focus of the claim as a whole.")(emphasis added); see also M.P.E.P. § 2111 . . . 
Applicant respectfully submits that, similar to the errors discussed in Microsoft Corp. v. Proxyconn, and In re Suitco Surface, the Office Action contains errors made in improper interpretations/constructions of the specifically claimed features . . . 
The Office Action thus fails to establish the critical foundation of a "broadest reasonable interpretation" of the claims, prior to any further analysis under Step 1 or 2, and thus fails to make a prima facie case of unpatentability. M.P.E.P. §§ 2106, 2106.05(a). Such a failure in this most rudimentary and foundational aspect of the eligibility analysis under 35 U.S.C. § 101 does not, and cannot meet, the requirements of a prima facie case . . . 

	However, the Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, Applicant’s assertions directed to section §101 are flawed. Particularly, Applicant appears to fail to appreciate the standards of the eligibility analysis. For instance, while referring to prong-one of the Office’s analysis (see pages 9 and 10 of the current argument), Applicant asserts that “the Office Action presents a flawed view of claims 1 and 11, omitting various recited claim terms” (emphasis added). 
However, Applicant fails to notice that prong-one (of Step 2A) requires the Office merely to identity just the judicial exception (e.g. the abstract idea) recited in the claim and explain why it is an exception (see MPEP 2106.07(a)). Accordingly, claim elements directed to computer structures and/or functions are omitted, under prong-one, since such elements do not represent an abstract idea. However, while failing to appreciate the above basic eligibility criteria, Applicant incorrectly asserts that “the Office Action presents a flawed view of claims 1 and 11, omitting various recited claim terms” (emphasis added). Consequently, Applicant’s assertions are inaccurate. 
In addition, Applicant’s assumption regarding the “broadest reasonable interpretation” does not appear to be logical. Applicant asserts that “the Office Action then fails to interpret the claims using ‘broadest reasonable interpretation’” (emphasis added). However, broadening the scope of a given claim (broadest reasonable interpretation) does not necessarily render the claim patent-eligible. For instance, if a given claim fails to comply with section §101 while it is being interpreted based on the specification, then that claim has no chance to be patent-eligible when its broadest reasonable interpretation is considered. In fact, one of the techniques to comply with section §101 is to narrow the claim by incorporating—from the specification—one or more additional limitations (if any) that render claim “significantly more” than the claimed abstract idea. In contrast, broadening the claim inhibits the chance of the claim to comply with section §101. Moreover, if a given claim fails to comply with section §101 when it is interpreted in terms of the specification, it makes no sense to demand the broadest reasonable interpretation (BRI) of the claim in an attempt to comply with section §101. The observation above confirms that Applicant’s assertion directed to BRI is certainly flawed. Consequently, Applicant’s arguments are also not persuasive. 
In addition, while emphasizing BRI, Applicant constructed a second version of claim 1 by adding the features directed to computer structures and/or functions (see page 10 and 11 of the argument). However, it is worth to note that the second version of claim 1, which Applicant constructed (see pages 10 and 11 of the argument), is narrower than the first version of claim 1 (see pages 9 and 10 of the argument). This indicates that Applicant does not appear to appreciate what is considered to be the broadest reasonable interpretation (BRI) of the claim.  
Nevertheless, regardless of Applicant’s theory regarding BRI, the second version of claim 1 (pages 10 and 11 of the argument) that Applicant presented is not acceptable per prong-one of Step 2A. This is because it involves computer elements. It is again worth to note that computer elements are not abstract idea; and therefore, they should not be identified as abstract idea under prong-one of Step 2A.  
The observations above confirm that Applicant fails to properly apply the eligibility standard.   
Furthermore, each claim is considered as a whole in order to determine whether the claim is patent-eligible. This is particularly evident from the analysis presented under (a) prong-two of Step 2A and (b) Step 2B. For instance, prong-two of Step 2A analyzes each claim as a whole (e.g. the abstract idea in combination with the additional elements) in order to determine whether any of the claims integrates the abstract idea into a practical application (e.g. analyzing each claim as a whole in order to determine whether the claim involves an element—or a combination of elements—that provides an improvement over the relevant existing technology). Similarly, Step 2B of the analysis considers each claim as a whole in order to determine whether the claim recites an “inventive concept”; such as, determining whether the claim is beyond a conventional and generic arrangement of the additional elements that amounts to “significantly more” than an abstract idea. Accordingly, the result of the analysis indicates that none of the claims satisfies prong-two (of step 2A) and Step 2B.
The observations above demonstrate that the Office’s analysis already considers each claim as a whole; and therefore, Applicant’s assertions directed to the analysis are again inaccurate. 
Secondly, Applicant is misapplying the MPEP (such as MPEP 2111), including the court’s decision regarding Microsoft Corp. v. Proxyconn, Inc (Microsoft Corp. v. Proxyconn, Inc., 789 F.3d 1292, 1298 (Fed. Cir. 2015)). Particularly, given the section that Applicant cited from the MPEP, Applicant appears to assert that the Office’s construction of the claim is “unreasonably broad”. For instance, Applicant is asserting that “similar to the errors discussed in Microsoft Corp. v. Proxyconn, and In re Suitco Surface, the Office Action contains errors made in improper interpretations/constructions of the specifically claimed features; for example, constructions that are ‘divorced from the specification,’ inconsistent with those that ‘those skilled in the art would reach,’ or ‘unreasonably broad,’ and that do not ‘reasonably reflect the plain language and disclosure,’ and thus do ‘not pass muster.’” (emphasis added) .
However, Applicant fails to provide any evidence and/or rationale to support the above allegation. It is again worth to note that the analysis presented under prong-one (of Step 2A), which lists the abstract idea recited in the claim, is not necessarily directed to the act of broadly or narrowly interpreting the claim. Instead, it is citing the features directly from the claim (i..e the features that correspond to the abstract idea). Thus, such citation of features—directly from the claim—does not constitute a claim construction that is “divorced from the specification” or “unreasonably broad”. Of course, such citation also does not constitute a claim construction that is “inconsistent with those that ‘those skilled in the art would reach’”.  Consequently, Applicant’s assertions are once again inaccurate. Particularly, Applicant does not appear to appreciate the inquiry established per prong-one, which requires the abstract idea to be separated from the additional elements.  
  It is also unclear why Applicant asserts that the limitations, which are listed under prong-one, “do not reasonably reflect the plain language and disclosure”. As evident from the office-action, the limitations listed under prong-one are obtained directly from the claim. Contrary to Applicant’s assertion, a person skilled in the art readily recognizes that the limitations identified under prong-one are consistent with the claim language since they are obtained directly from the claim. So far, except for the speculations that Applicant made regarding the Office’s analysis, Applicant fails to provide any basis to support any of the allegations made in the argument. Consequently, Applicant’s arguments are not relevant. In addition, it is important to determine whether a given case law (or a section from the MPEP) is applicable to a particular issue before simply citing the case law or the MPEP.    
(b)	Applicant further argues, 
In M.P.E.P. § 2106, the Office sets forth the following procedure for analyzing whether claims are patent eligible based on Alice Corp. Ply. Ltd. v. CLS Bank Int'/, 134 S. Ct. 2347 (2014) and Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289 (2012) . . . 
In other words, the criterion under the "directed to" step of the Alice/Mayo framework is not whether the claims may utilize, or may be utilized with, an abstract idea. It is instead whether the claim as a whole is directed to claiming that abstract idea, or is alternatively directed to a specific means or method that improves relevant technology . . . 
Applicant respectfully submits that each claim, as a whole, is not directed to an abstract idea, and/or is alternatively directed to a specific mechanism or method that improves relevant technology under Step 2A . . . 
If the claim, as a whole, is "directed to" an abstract idea, the inquiry moves to Step 2B. M.P.E.P. § 2106. In Step 2B, it is considered whether the claims contain an "inventive concept" sufficient to make the claims patent eligible . . .  
With regard to the Office Action's assertion that the "limitations identified above recite an abstract idea," as quoted above, Applicant respectfully submits that, as shown above, the Office Action failed to consider the claims as a whole, and thus, any conclusions based on only selected portions of claim language, omitting various explicitly recited claim terms, must fail . . . 
As an initial matter, Applicant respectfully submits that the Office Action incorrectly alleges that independent claims 1 and 11 "correspond to managing personal behavior, or evaluation," when in fact claim 1, at least, is directed to an improvement of an existing computer-based technology through "setting of controls in an evaluation operator interface" - specific claim language that was omitted from consideration by the Office Action, but which is clearly different from "managing personal behavior, or evaluation." 
The claims are not directed to managing the activity of the evaluator but are instead directed at least to improving a computer-based technology by, for example, automatically improving the accuracy of the operator interfaces provided by the computer-based technology over time. See, e.g., Application at [0012], [0013], [0179]. More particularly, it is clear from both the claim as whole and the specification, that embodiments automatically preset controls in an evaluation operator interface (i.e., "to automatically preset an answer control in an evaluation operator interface.") . . . 


The Office respectfully disagrees with the above arguments at least for the following reasons:
Firstly, while citing multiple sections from the MPEP regarding the basic procedures of the eligibility analysis, Applicant asserts that  “each claim, as a whole, is not directed to an abstract idea, and/or is alternatively directed to a specific mechanism or method that improves relevant technology under Step 2A, and thus the inquiry ends and the claims are patent eligible” (emphasis added). 
However, no evidence and/or rationale is presented to demonstrate the alleged “specific mechanism or method” that is assumed to provide improvement over the relevant existing technology. The analysis under prong-two of Step 2A already demonstrates that the claimed additional elements (e.g. computer elements) are utilized merely as a tool to facilitate the claimed abstract idea, which includes the use of revised set of answer parameters to answer a question for a set of transactions (generate a revised answer for each transaction in the set, including presenting a page to a client according to the revised set of answer parameters, etc.) (see the abstract idea identified under prong-one of the Step 2A analysis). Accordingly, utilizing the existing computer technology—as a tool—to facilitate such process does not constitute an improvement over the relevant existing technology.     
Applicant also continues to misconstrue the analysis presented under prong-one of Step 2A. Particularly, while referring to the abstract idea identified under prong-one, Applicant asserts that “the Office Action failed to consider the claims as a whole, and thus, any conclusions based on only selected portions of claim language, omitting various explicitly recited claim terms, must fail” (emphasis added). However, as repeatedly pointed out above, Applicant again fails to appreciate the basic inquiry established per prong-one. It is again worth to note that prong-one—of Step 2A—requires the Office to identify just the abstract idea without the additional elements. Accordingly, it is proper to omit the claimed computer elements since the computer elements are not part of the abstract idea. However, while failing to appreciate the above rudimentary step, Applicant continues to assert that “the Office Action failed to consider the claims as a whole  . . .  omitting various explicitly recited claim terms” (emphasis added). Consequently, Applicant’s assertions are not persuasive.  
In addition, Applicant fails to demonstrate whether any of the claims is beyond certain methods of organizing human activity, such as managing personal behavior. Instead, Applicant asserts that “claim 1, at least, is directed to an improvement of an existing computer-based technology through ‘setting of controls in an evaluation operator interface’ ” (emphasis original). 
However, the limitation, “setting of controls in an evaluation operator interface”, which Applicant is asserting above, is referring to the result that the computer displays after analyzing collected information/transactions. Particularly, the computer displays an evaluation form to an evaluator (i.e. a human evaluator), and wherein one or more questions in the evaluation form are prepopulated with one or more answers (such as a “yes” or “no” answers, etc.). Accordingly, the evaluator reviews the displayed form and accepts or changes one or more of the answers (see [0106] of the specification; also see [0120] to [0127]).     
The observation above confirms that the computer system, as currently claimed (or as originally disclosed), is utilized merely as a tool to facilitate the abstract idea; and therefore, the claims are directed to certain methods of organizing human activity, such as managing personal behavior, wherein a user (e.g. an evaluator) is provided with one or more questions, each question associated with a corresponding answer (thereby requiring the user to consider the prepopulated answers). Of course, the user accepts or changes one or more of the answers while reviewing the form/interface, etc. 
Secondly, the claimed invention (or the disclosed invention) does not provide any improvement over the relevant existing technology. If anything, the claimed invention (or the disclosure) is utilizing the same existing technology to facilitate a new abstract idea. However, such use of the existing technology—as a tool—to facilitate a new abstract idea does not constitute an improvement over the relevant existing technology. This is because a claim for a new abstract idea is still an abstract idea. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
Although Applicant has cited some sections from the specification ([0012], [0013] and [0179]) to support Applicant’s assumption regarding an improvement, none of the sections that Applicant cited demonstrates an improvement over the relevant existing technology. Instead, the sections are still describing the output or result that the computer generates based on the analysis of collected information (transactions, rules, etc.). Particularly, the system displays an electronic form, and wherein one or more questions in the electronic form are populated with answers (i.e. auto answering one or more of the questions based on the analysis stored information; such as transcripts, rules, etc.). However, the process of automatically populating one or more fields of an electronic form based on the analysis of stored information, etc., is already  part of the existing computer technology. Particularly, the existing computer technology already implements an artificial intelligence, such as machine learning, to analyze collected information; and thereby it automatically populates one of more fields of an electronic form. For instance, Goyal (US 2008/0120257) describes a conventional system that implements an artificial intelligence, such as machine learning ([0037]); and wherein the system automatically populates (i.e. auto answers) one or more fields of an electronic form based on the analysis of information stored in a database ([0051]; [0054]; [0056]; [0057]). 
Goodman (US 2005/0257134) also describes a conventional system that implements machine learning ([0049]; [0050]); and thereby the system automatically populates (i.e. auto answers) one or more fields of an electronic form based on the analysis of information stored in a database ([0098] to [0100]).
Similarly, Sidles (US 2002/0062342) also describes a conventional system that implements an artificial intelligence for completing electronic forms ([0035]), wherein the system stores information in one or more databases ([0061], [062]); and thereby the system automatically populates (i.e. auto answers) one or more fields of one or more  electronic forms based on the analysis of information stored in the database ([0079]).  
The observations above further confirm that Applicant is indeed utilizing the existing technology—as a tool—to facilitate the process of completing an evaluation form. Accordingly, the current claimed invention (or the invention as originally disclosed) does not provide any improvement over the relevant existing technology. It is also worth to note that the practice of applying an old and well-known technology to a particular field does not necessarily imply an improvement in the relevant existing technology.  
Thus, at least for the reasons indicated above, Applicant’s assumptions regarding improvement are not persuasive. Particularly, Applicant is asserting that “it is clear from both the claim as whole and the specification, that embodiments automatically preset controls in an evaluation operator interface (i.e., ‘to automatically preset an answer control in an evaluation operator interface’) . . . more accurately auto answers the question than the first set of auto answer parameters, automatically reconfigure the evaluation system to use the revised set of auto answer parameters . . .” (emphasis added). However, the evidence above already confirms that the process of automatically pre-setting controls in an operator interface, i.e. the process of automatically filling one or more fields of an electronic evaluation form, is already part of the relevant existing technology. In this regard, renaming one or more features of the relevant existing technology (e.g. renaming the electronic form as an operator interface, etc.) does not necessarily indicate a technological improvement. In fact, Applicant’s operator interface is itself an electronic form (e.g. see FIG 13).  Moreover, it is one of the inherent characteristics of a machine learning algorithm to revise or update one or more parameters based on learning. In fact, the name “machine learning” is due to such characteristics of the algorithm. So far, Applicant is simply emphasizing such known features of the conventional computer technology to substantiate the alleged improvement. Accordingly, unlike Applicant’s assertion, neither the current claims nor the original disclosure provides an improvement over the relevant existing technology.
(c)	Applicant further argues, 
Additionally, even assuming arguendo that the claims could reasonably be construed to recite a judicial exception, a position to which Applicant does not acquiesce, the claims integrate the alleged abstract idea into a practical application and are therefore patent eligible . . . the claims recite "automatically reconfigure[ing] the evaluation system to use the revised set of auto answer parameters . . . to preset the answer control in the evaluation operator interface" . . . This capability to automatically reconfigure the evaluation operator interface clearly integrates any alleged abstract idea into a practical application by improving the existing technology of providing online operator interfaces, at least, increasing the accuracy of the controls settings when an operator interface page is presented, regardless of any activity by the evaluator with respect to the page. See, MPEP 2106.04 . . . 
Applicant respectfully submits that each claim as a whole includes non-conventional, meaningful, limiting features, such as "automatically determine a word or phrase common to transcripts of a first subset of transactions from the plurality of transactions and not in a lexicon of the first set of auto answer parameters" and "create a revised set of auto answer parameters that includes the word or phrase," directed to a specific mechanisms that improves relevant technology by, for example, "automatically reconfigure[ing] the evaluation system to use the revised set of auto answer parameters in an evaluation operator interface," thus improving the accuracy of the system over time. As discussed in the specification, an artificial intelligence (Al) engine may be configured to automatically adjust the lexicon applied when auto answering a question (e.g., improving computer-related artificial intelligence technology)… 
Here, the claims improve the accuracy of how controls are preset in the operator interface provided to users, thereby providing an interface that improves the accuracy of evaluations. As such, the claims integrate any alleged abstract idea into a practical application and are patent eligible. See, MPEP 2106.05(a) . . . 
The Office Action's entire consideration of the dependent claims is that "It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-10 and 12-19) . . .

	The Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, despite asserting that the claims integrate the abstract idea, Applicant still fails substantiate the above assertion. For instance, Applicant fails to demonstrate an element—or a combination of elements—that provides an improvement over the relevant existing technology. Instead, Applicant is still emphasizing the features of the existing computer technology. Particularly, Applicant asserts that “the claims recite ‘automatically reconfigure[ing] the evaluation system to use the revised set of auto answer parameters . . . to preset the answer control in the evaluation operator interface’” (emphasis added). However, the analysis presented above already confirms that such process of configuring an operator interface, such as automatically populating one or more answers of an electronic form/interface, is already part of the relevant existing technology. This once again confirms that none of the current claims integrates the claimed abstract idea into a practical application. Instead, the claims are utilizing the existing technology—as a tool—to facilitate the claimed abstract idea. Consequently, Applicant’s arguments are again not persuasive.  
	In addition, the practice of utilizing one or more known algorithms, such as an artificial intelligence algorithm that executes machine learning, to process collected information, is already one of the features of the relevant existing technology. Of course, the exemplary references discussed above already supports this fact. Particularly, such algorithms are already configured to analyze collected information (e.g. documents or transcripts, etc.) and generate one or more results based on the analysis of the information. In addition, it is an old and well-known fact in the art that an algorithm that implements machine learning normally learns new attributes (e.g. new words or terms, etc.) when it analyzes new information (new documents or transcripts, etc.); and thereby the algorithm revises/updates the results that it generates. Accordingly, simply declaring such feature of the existing technology as a new/improved technology is certainly not persuasive. Particularly, Applicant is asserting that the claims improve the relevant technology since they include features that “ ‘automatically determine a word or phrase common to transcripts of a first subset of transactions from the plurality of transactions and not in a lexicon of the first set of auto answer parameters’ and ‘create a revised set of auto answer parameters that includes the word or phrase,’ ”. Accordingly, Applicant is still relying on the features of the existing technology to support the alleged improvement. Consequently, Applicant’s assertions are not persuasive. 
Secondly, while referring to some sections from the specification ([0006], [0013], [0130] and [0131]), Applicant is asserting that the current invention increases automated answering accuracy over time, or the accuracy of automated evaluation can increase over time, etc. (see the sections that Applicant highlighted on pages 17-18 of the argument). However, Applicant is effectively emphasizing one of the objectives of the existing machine learning algorithm. It is worth to note that the “controls” implied per the current claims (disclosure) are merely the answers (e.g. a “yes” or “no” answer) that are being selected on the electronic form. This is particularly evident from the original disclosure, such as FIG 13, which depicts an electronic form (i.e. operator interface). Accordingly, the answer “yes” or “no” is selected with respect to each question in the form. Thus, even the original disclosure confirms the disclosed invention is utilizing the conventional technology—as a tool—to facilitate the abstract idea; such as, providing answers to one or more questions based on the analysis of collected information (collected transcripts, etc.). Consequently, unlike Applicant’s assertion, neither the claims nor the original disclosure provides an improvement over the relevant existing technology.      
Applicant has also attempted to cite an example from the MPEP, “A specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price”; however, the fact pattern of the above example is not analogous to any of the current claims. In fact, Applicant fails to demonstrate whether the fact pattern of the above example is analogous to any of the current claims.   
In addition, as already pointed out above, a machine learning algorithm normally learns based on the analysis of collected information; and thereby the algorithm revises or updates the results that it generates, etc. (see the discussion above). Accordingly, a machine learning algorithm inherently improves the accuracy of the result it generates over time. The above fact once again confirms that Applicant is simply emphasizing the known features of the existing technology. Consequently, Applicant’s arguments are not persuasive.  
Applicant’s arguments directed to the dependent claims are also not persuasive. Particularly, while misapplying the MPEP (MPEP 2106.07), Applicant asserts that “[t]he Office Action, however, impermissibly assumes that all claims rise or fall together” (emphasis added).
However, the above assertion is invalid since no such assumption is made regarding “all claims rise or fall together”. For instance, the previous office-action sates that “each of the dependent claims also fails to amount to ‘significantly more’ than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea”(emphasis added). Thus, it quite clear—at least to a person skilled in the art—that each claim is considered separately. Consequently, Applicant’s assertions directed to the dependent claims are inaccurate. Moreover, Applicant fails to demonstrate whether any of the dependent claims is “significantly more” than an abstract idea. Consequently, Applicant’s arguments in this regard are also not persuasive. 
In summary, Applicant arguments involve several flaws, such as: (i) Applicant fails to appreciate the standard and the condition for applying the broadest reasonable interpretation (BRI), (ii) Applicant fails to appreciate the basic steps of the eligibility analysis (e.g. see Applicant’s arguments directed to prong-one of Step 2A. Particularly, Applicant fails to appreciate the need to separate the abstract idea from the additional elements, etc.), (iii) Applicant also fails to appreciate the requirement established per prong-two of Step 2A, which requires the analysis of the claim as a whole in order to determine whether the claim integrates the abstract idea into a patent-eligible practical application (e.g. Applicant fails to appreciate the test required to demonstrate whether a given claim integrates a judicial exception into a practical application. In addition, Applicant incorrectly considers part of the abstract idea as additional elements, etc.); (iv)  Applicant misapplied several sections from the MPEP. As a typical example, Applicant cites MPEP 2106.07 to support the assertion that ““[t]he Office Action . . . impermissibly assumes that all claims rise or fall together” (emphasis added). However, as already pointed out above, neither the previous office-action nor the current office-action makes such assertion that “all claims rise or fall together”. Accordingly, Applicant’s assertions are inconsistent with the facts discussed in the office-action. 
Thus, at least for the reasons discussed above, the Office concludes that none of the current claims amounts to “significantly more” than an abstract idea.  
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-19 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Clam 1 recites, “a first set of auto answer parameters used by an evaluation system to automatically preset an answer control for a question in an evaluation operator interface to an auto answer for the question” (emphasis added); 
	Claim 11 recites, “a first set of auto answer parameters used by an evaluation system to automatically preset an answer control in an evaluation operator interface to an auto answer to a question” (emphasis added).
	However, it is unclear what functional limitation is implied per each of the above claim language. For instance, it is not clear whether the highlighted portion, per claim 1, was intended to mean -- to auto answer the question --. 
Similarly, it is not clear whether the highlighted portion, per claim 11, was intended to mean -- to auto answer a question --.
Prior art
●	Considering each of claims 1 and 11 as a whole, the prior art does not teach or suggest the invention as currently claimed (regarding the state of the prior art, see the office-action mailed on 06/09/2022).    
Response to Arguments.
7. 	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 09/13/2022). However, the arguments are now moot since no art rejection is presented in this current office-action. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715